DETAILED ACTION
Formal Matters
1.	This application is in condition for allowance except for the following formal matters:  
In claim 18, there should be a semicolon (;) between lines 9 and 10; in other words, on line 9, “insulating layer” should be changed to “insulating layer;”.
Claim 30, line 8, “removing one or more first dielectric regions” should be changed to:
		   “removing one or more of the first dielectric regions” (because “first dielectric regions” is recited on line 2).  

Allowable Subject Matter
2.	Claims 18-37, insofar as in compliance with the formal matters detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method with all exclusive limitations as recited in claims 18 and 30, which may be characterized in removing one or more of the first dielectric regions to expose portions of the insulating layer, in removing exposed portions of the insulating layer to form recesses between adjacent conductive regions, and in depositing one or more additional dielectric layers to form one or more airgaps in locations between adjacent conductive regions where the insulating layer was removed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Kim et al. U.S. Patent 9,240,461 B2 discloses a method for fabricating a semiconductor device comprises forming a dummy gate pattern and a spacer that is arranged on a sidewall of the dummy gate pattern on a substrate, forming an air gap on both sides of the dummy gate pattern by removing the spacer, exposing the substrate by removing the dummy gate pattern, and sequentially forming a gate insulating film including a high-k insulating film and a metal gate electrode on the exposed substrate.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





08-29-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818